Citation Nr: 1039933	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  05-35 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 40 percent 
for degenerative arthritis of the low back.

2.  Entitlement to an initial rating in excess of 50 percent for 
a total right arthroplasty, prior to May 11, 2009.

3.  Entitlement to an increased rating in excess of 50 percent 
for a total right arthroplasty, from July 1, 2010.

4.  Entitlement to an increased rating in excess of 10 percent 
for a left hip disorder. 

5.  Entitlement to service connection for a stomach disorder, 
secondary to medications prescribed for service-connected 
disorders.

6.  Entitlement to service connection for deep vein thrombosis 
with left hip strain, secondary to a right arthroplasty.

7.  Entitlement to a total disability rating for individual 
unemployability (TDIU).

REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to February 
1990.

This matter comes before the Board of Veterans' Appeals on appeal 
from an August 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina, 
which denied the benefit sought on appeal.

The Veteran testified at an RO hearing in March 2005; a 
transcript of which is of record.

The issues of entitlement to an increased rating for a right hip 
disorder and a left hip disorder, and service connection for a 
stomach disorder and deep vein thrombosis, and entitlement to a 
TDIU are discussed in the REMAND section of this decision and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action is 
required.


FINDINGS OF FACT

1.  The evidence does not demonstrate that the Veteran had 
unfavorable ankylosis of the entire thoracolumbar spine at any 
point in time. 

2.  The evidence does not show incapacitating episodes due to the 
service-connected low back disorder.


CONCLUSION OF LAW

The criteria for an evaluation higher than 40 percent disabling 
for degenerative arthritis of the low back have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5054 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet.  App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) VA 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ), as was done in this case.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in March 2007, June 2008, February 
2009, and August 2009 that fully addressed all notice elements.

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was advised 
that VA used a Schedule for Rating Disabilities (Schedule) that 
determined the rating assigned and that evidence considered in 
determining the disability rating included the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the service treatment records, VA 
outpatient treatment records and private medical records.  
Additionally, the Veteran was afforded VA examinations in 
December 2004, May 2005, November 2005, April 2007, March 2009, 
and November 2009.  Neither the Veteran nor his representative 
has identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
Merits of the Claim

The Veteran alleges that his degenerative arthritis of the low 
back is more severe than the current rating reflects.  Because 
the evidence does not show unfavorable ankylosis of the entire 
thoracolumbar spine or incapacitating episodes, the Board finds 
that the preponderance of the evidence is against the claim for 
an increased rating in excess of 40 percent, and the appeal will 
be denied. 

Disability ratings are determined by application of a schedule of 
ratings, based on average impairment of earning capacity.  
Separate codes identify the various disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.

The percentage ratings contained in the Schedule represent, as 
far as can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 
4.1 (2009).  Separate diagnostic codes identify the various 
disabilities.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).  

In considering the severity of a disability it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  

Where the question for consideration is the propriety of the 
initial evaluation assigned after the grant of service 
connection, however, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required.  See Fenderson v. Brown, 12 Vet. App. at 126.  The 
relevant focus for adjudicating an increased rating claim is on 
the evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

In DeLuca v Brown, 8 Vet. App. 202 (1995), the Court held that 
codes that provide a rating on the basis of loss of range of 
motion mandate consideration of 38 C.F.R. §§ 4.40 and 4.45 
(regulations pertaining to functional loss and factors of joint 
disability attributable to pain).  To the extent possible, the 
degree of additional loss due to pain, weakened movement, excess 
fatigability, or incoordination should be noted.

The rating criteria for the Veteran's low back disorder are set 
forth at Diagnostic Code 5243.  The rating schedule provides that 
intervertebral disc syndrome is to be evaluated under a General 
Rating Formula for Diseases and Injuries of the Spine or 
otherwise based upon the frequency and severity of its 
incapacitating episodes, whichever method results in the higher 
evaluation when all disabilities are combined.  38 C.F.R. § 
4.71a, Diagnostic Code 5243 (2009).

Under the General Rating Formula, a 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable ankylosis of 
the entire thoracolumbar spine.  Id.

Unfavorable ankylosis of the entire thoracolumbar spine warrants 
a 50 percent rating.  Finally, unfavorable ankylosis of the 
entire spine warrants a 100 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5243.  

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, should be separately evaluated 
under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral rotation 
are 0 to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of         the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though it 
does not conform to the normal range of motion stated in Note 
(2).  Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted. 
 
Note (4): Round each range of motion measurement to the nearest 
five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is 
a condition         in which the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted opening 
of the mouth and  chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial 
or cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (0 degrees) always represents favorable 
ankylosis. 

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 12 
Vet. App. 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY (28th Ed. 1994) at 86).

For the thoracolumbar spine, normal range of motion is defined as 
flexion from 0 to 30 degrees; extension from 0 to 90 degrees; 
lateral flexion to 30 degrees in either direction; and rotation 
to 30 degrees in either direction.  See 38 C.F.R. § 4.71a, Plate 
V.

The Veteran's back disorder can also be rating using a formula 
based on incapacitating episodes.  The formula based on 
incapacitating episodes provides for a 20 percent evaluation when 
intervertebral disc syndrome with incapacitating episodes total a 
duration of at least two weeks but less than four weeks during 
the past twelve months.  A 40 percent evaluation is assigned in 
cases of incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past twelve 
months.  A 60 percent evaluation contemplates incapacitating 
episodes having a total duration of at least six weeks during the 
past twelve months.  An "incapacitating episode" is a period of 
acute signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by a 
physician.  Associated objective neurological abnormalities 
(e.g., bladder and bowel impairment) are to be evaluated 
separately.

The Veteran filed a claim for service connection for his back 
disorder in July 2003.  A January 2004 rating decision denied his 
claim for service connection.  The Veteran appealed and filed 
additional evidence.  In an August 2005 rating decision, the 
Veteran was granted service connection and assigned a 20 percent 
rating for his low back disorder.  A February 2006 rating 
decision increased his disability rating to 40 percent.  The 
Veteran appealed that rating decision, claiming that his disorder 
has affected his employability and his ability to complete 
activities of daily life.

The Veteran underwent a VA spinal examination in November 2005.  
The examiner found flexion to 25 degrees, extension to 10 
degrees, and bilateral rotation to 25 degrees, with pain 
throughout all ranges of motion.  No ankylosis was found.  The 
examiner diagnosed lumbar spondylosis.  

The Veteran underwent another VA examination in April 2007.  
There, the examiner found 75 degrees of flexion, 30 degrees of 
extension, 25 degrees of lateral bending in each direction, and 
30 degrees of rotation in each direction, with pain reported at 
the end of the ranges.  The examiner found no objective evidence 
of pain and no ankylosis was noted.  The examiner diagnosed 
degenerative disease of the lower lumbar spine.  

The Veteran has submitted addition VA and private medical records 
regarding his low back disorder, including a July 2008 MRI 
report.  None of these records show unfavorable ankylosis of the 
entire thoracolumbar spine or incapacitating episodes 
attributable to his spine disorder sufficient to warrant a higher 
rating under the Schedule.  

The Board has also considered the Veteran's lay statements that 
his low back disorder warrants a high rating.  An analysis of lay 
evidence requires consideration of both the credibility and the 
competency of the lay witness.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")); see also 38 C.F.R. § 3.159(a)(2).  

The Board retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  Here, while the Veteran is 
competent to testify that he experiences pain and limited 
movement due to his low back disorder, the medical records and VA 
examination reports are more probative as they contain the 
findings necessary to rate the Veteran's back disorder in 
accordance with the Schedule.  

In ascertaining the competency and probative value of lay 
evidence, recent decisions of the United States Court of Appeals 
for Veterans Claims (Court) have underscored the importance of 
determining whether a layperson is competent to identify the 
medical condition in question.  As a general matter, a layperson 
is not capable of opining on matters requiring medical 
knowledge.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
In certain instances, however, lay evidence has been found to be 
competent with regard to a disease with "unique and readily 
identifiable features" that is "capable of lay observation."  
See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) 
(concerning varicose veins); see also Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); 
Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That 
notwithstanding, a Veteran has been found to not be competent to 
provide evidence in more complex medical situations.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning 
rheumatic fever).  Moreover, the Board must consider the weight 
of the lay statement, particularly if such statement is a mere 
conclusory generalized lay statement.  See Waters v. Shinseki, 
601 F.3d 1274, 1278 (2010).  In assessing the competency and 
weight of lay statements, evidence of a prolonged period without 
medical complaint after service can be considered along with 
other factors.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

Here, the Veteran has not been shown to possess any training, 
expertise, or credentials in the field of medicine, and 
accordingly, his medical records are more probative with regard 
to assigning a disability rating.  

The Veteran also has not shown entitlement to a rating in excess 
of 40 percent for the back disorder.  The November 2005 VA 
examination shows that the Veteran could flex his spine to 25 
degrees.  There is no evidence of unfavorable ankylosis of the 
entire thoracolumbar spine in order to warrant a 50 percent 
disability rating under Diagnostic Code 5243.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.


ORDER

Entitlement to an increased rating in excess of 40 percent for a 
low back disorder is denied.

REMAND

The Veteran contends that an increased rating is warranted for 
his right hip, status post arthroplasty.  The Board has reviewed 
the evidence of record and determined that additional development 
is necessary prior to adjudicating the claims.  

The Board notes that while this claim was before the Board in 
January 2009, the RO generated a temporary file with additional 
evidence.  The information contained within the temporary file 
was not before the Board when it remanded the case to the RO at 
that time.

The Veteran filed his claim for service connection for his right 
hip disability in July 2003.  An October 2003 rating decision 
granted service connection and assigned a 30 percent rating.  In 
July 2004, the Veteran appealed this decision.  

In an August 2005 rating decision, the Veteran was assigned an 
initial 50 percent rating for his right hip replacement, 
effective June 21, 2003.  The Veteran disagreed with this 
decision and an appeal in October 2005.  This claim was denied in 
June and August 2007 rating decisions.   

In a March 2010 rating decision during the pendency of this 
appeal, the Veteran was granted a 100 percent disability rating 
for his right hip disorder, effective May 11, 2009, and a 
subsequent 50 percent rating, effective July 1, 2010.  The 
Veteran is alleging that his disability warrants higher than a 50 
percent rating prior to May 11, 2009 and from July 1, 2010.  

The Veteran underwent a VA examination in March 2009.  The 
examiner stated that the Veteran has pain all day, every day in 
his right hip.  He uses a crutch for relief.  He is unable to do 
yard work, lift more than 25 pounds, ride a bicycle, walk more 
than 1/4 mile, or stand longer than 10 minutes.  His right hip 
flares once or twice a week with a short stabbing pain and 
subsides when the Veteran ceases all activity.  The Veteran 
indicated that he was scheduled to undergo a hip revision in May 
2009.  Upon examination, the examiner found the Veteran had 
limited range of motion with pain on all ranges and tenderness to 
palpation.  The examiner opined that the Veteran had a stable 
right hip arthroplasty.  

A VA examination was conducted in November 2009.  The Veteran was 
still in recovery from his May 2009 right hip revision.  The 
Veteran had pain and weakness all day and used a cane with some 
relief.  He was unable to lift more than 25 pounds, walk more 
than half a mile, stand more than ten minutes, and sit more than 
an hour.  The Veteran was working for the Department of 
Corrections but lost his job due to his hip disability.  A 
physical examination revealed diminished range of motion with 
pain on all ranges.  The Veteran also had a limp and pain, as 
specified.  

The Veteran is rated at 100 percent through July 1, 2010 based on 
the May 2009 revision procedure.  Therefore, the November 2009 
does not adequately address the symptomology of his disability as 
of July 1, 2010.  Moreover, the Veteran has not submitted any 
medical records which detail the current state of his disability.  
Accordingly, an updated VA examination is necessary to assign a 
rating to the Veteran's right hip disability from July 1, 2010.  

The Veteran also filed claims for an increased rating for a left 
hip disorder and service connection for a stomach disorder and 
deep vein thrombosis.  These claims were denied in June 2007.  
The Veteran appealed this denial; however no Statement of the 
Case has been issued.  The Board is required to remand these 
claims for issuance of the Statement of the Case.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

With regard to a TDIU claim, in the Veteran's November 2008 
substantive Appeal (VA Form 9), he claimed unemployability.  He 
filed two additional claims for a total rating due to 
unemployability in March and October 2009.  

While the RO has yet to adjudicate this claim, in Rice v. 
Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim 
for a TDIU is not a freestanding claim.  Rather, it is a claim 
for an increased rating (a total rating based on individual 
unemployability) for the underlying disability(ies).  Such a 
claim may be expressly raised or it may be "reasonably raised by 
the record," and the claim may be filed as a component of an 
initial claim or as a claim for an increased rating for a 
service-connected disability.  If a Veteran asserts entitlement 
to a TDIU during the appeal of the evaluation assigned, such as 
in the present case, the issue is part of the underlying claim 
for an increased evaluation. 
 
While the Board notes that the Veteran has submitted several 
statements from medical professionals regarding the impact of his 
disabilities in relationship to his employability, the 
information is insufficient to assign a total disability rating.  
Consequently, additional evidence is necessary prior to Board 
adjudication.

Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO will ascertain if the Veteran 
is in receipt of any VA, non- VA, or 
other relevant medical or lay 
information which is not presently of 
record.  He should be provided with the 
necessary authorizations for the release 
of any treatment records not currently 
on file.  The RO/AMC should then obtain 
these records and associate them with 
the claims folder.

2.	The AMC/RO, after waiting an appropriate 
time period for the Veteran to respond, 
shall schedule the Veteran for a VA 
examination by a physician with the 
appropriate expertise.  The purpose of 
the examination is to determine the 
current severity of the residuals of the 
Veteran's total right arthroplasty.  The 
following considerations will govern the 
examination:  

a.	The examiner must be provided with 
the Veteran's claims file for 
review.  

b.	The examiner should report on the 
current symptoms and 
manifestations of the Veteran's 
right hip disability.  

i.	The report should include the 
ranges of motion of the hip, 
in degrees, and should note 
whether there is pain on 
motion.  

ii.	The examiner should also note 
any pain at rest and any 
weakness in the right hip.  

iii.	The examiner should describe 
the extent to which right hip 
disability limits the 
Veteran's mobility.  

iv.	The examiner is asked to 
characterize the combined 
disabling effects of any 
current weakness, pain, and 
limitation of motion as "less 
than moderately severe," 
"moderately severe," or 
"markedly severe."

v.	The examiner shall opine on 
whether the Veteran requires 
the use of crutches for 
mobility. 

c.	After the report of the above 
examination report is associated 
with the claims file, review the 
claim for an increased rating for 
right hip disability.

3.	The AMC/RO must also afford the Veteran 
VA medical examinations to determine 
whether the Veteran is unemployable 
solely due to his service-connected 
disorders.  The following considerations 
will govern the examination: 

a.	The claims file must be made 
available to, and reviewed by, the 
examiner, who must acknowledge such 
receipt and review in any report 
generated as a result of this 
remand.  

b.	The examiner must provide an 
opinion, based on the examination 
findings and a review of the claims 
file, on whether the Veteran's 
service-connected disorders alone, 
without regard to his age or the 
effects of any non-service-
connected disabilities, are severe 
enough as a whole to preclude him 
from obtaining and maintaining any 
form of gainful employment 
consistent with his education and 
occupational experience.  

c.	Any indicated tests and studies 
must be accomplished; and all 
clinical findings must be reported 
in detail and correlated to a 
specific service-connected 
diagnosis.  The rationale for all 
opinions expressed must be 
provided.  If the examiner 
determines that any additional 
examination of a specific service-
connected disability is necessary, 
the AMC/RO must schedule and obtain 
the designated examination from an 
appropriate health care provider.

d.	The AMC/RO must review any 
examination report to ensure that 
it is in complete compliance with 
the directives of this remand.  If 
any report is deficient in any 
manner, the AMC/RO must implement 
corrective procedures.

4.	The AMC/RO shall issue a Statement of 
the Case on the issues of entitlement to 
an increased rating for a left dip 
disorder and service connection for a 
stomach disorder and deep vein 
thrombosis.  These issues should be 
certified to the Board only if a timely 
substantive appeal is received.

5.	After the development requested above 
has been completed to the extent 
possible, review the record and 
readjudicate the claims on appeal.  If 
any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto 
before this case is returned to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





(CONTINUED ON THE NEXT PAGE)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals



















 Department of Veterans Affairs


